Citation Nr: 0326177	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  95-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychophysiologic gastrointestinal reaction manifested by 
anxiety and conversion reactions, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for arthritic 
changes of the lumbar spine, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to June 
1945, and from July 1947 to July 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to an 
increased rating for a psychiatric disability and denied 
entitlement to an increased rating for a low back disability.  

By rating action of May 1999, the RO increased the rating for 
the low back from 10 to 40 percent, effective September 24, 
1993.  As a 40 percent evaluation is not the maximum rating 
available for a low back disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).

The veteran failed to report for a scheduled hearing at the 
RO before a Veterans Law Judge in August 2003, thereby 
constituting a withdrawal of the request for the hearing.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The VCAA was signed into law in November 2000, and was 
clearly in effect prior to the RO's issuance of the final 
supplemental statement of the case in April 2003 and transfer 
of the case to the Board.  The RO did refer to the VCAA in 
the April 2003 supplemental statement of the case, but a 
letter which meets all of the notice requirements, as 
clarified by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
has not been issued.  

A review of the file shows that the veteran was scheduled for 
psychiatric examinations on various occasions.  However, it 
has been indicated that he failed to report for the scheduled 
examinations because he was not familiar with the facilities 
used for the QTC Medical Services contract examinations, and 
that he stated a preference for the VA Medical Center.  For 
the reasons stated below, the Board finds that the veteran 
should be offered another opportunity to report for 
examinations.  

In making this request, the Board acknowledges that the 
particular circumstances presented by the veteran's 
psychiatric disability should be considered in the scheduling 
of the examinations.  Therefore, a good faith attempt must be 
made in order to accommodate his needs with respect to the 
time and location of the examinations.  

The veteran's most recent VA psychiatric examination was 
conducted in October 1996, and the lumbar spine examination 
was most recently conducted in December 1998.  Presently, the 
Board does not have an accurate picture of the severity of 
the disabilities at issue.  

In this regard, the Board notes that, under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Regarding the psychiatric disability, the Board points out 
that since the last examination of October 1996, the 
regulations for the evaluation of psychiatric disorders were 
revised and the new regulations became effective as of 
November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous psychiatric 
examination should include the examiner's access to the 
veteran's medical history, in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.  

As stated, the veteran was last afforded an orthopedic 
examination in December 1998.  A review of the report does 
not reflect the additional considerations set forth by the 
CAVC in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In that case, the CAVC held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

The CAVC also held that a diagnostic code based on limitation 
of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The CAVC remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time. 

The October 1996 VA psychiatric examination report includes a 
reference to a physical examination conducted on the same 
day.  The examiner indicated that a separate report of that 
examination was to follow.  However, the report is not 
associated with the claims file.  The report must be obtained 
and associated with the record.  The Board stresses that in 
cases where records from a Federal department or agency need 
to be obtained, the VCAA requires that "efforts to obtain 
those records shall continue until they are obtained unless 
it is reasonably certain that the records do not exist or 
that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  With regard to efforts to obtain any VA or other 
government agency records, if such records ultimately are not 
available, the VBA AMC must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
VCAA.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
VBA AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VAB AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  Additionally, the VBA AMC should 
obtain a copy of the October 1996 VA 
physical examination report referred to 
in the October 1996 VA psychiatric 
examination report.  All attempts to 
secure this evidence must be documented 
in the claims folder.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

4.  The VBA AMC should request from the 
veteran information concerning the VAMC 
where he would be most comfortable for 
the purposes of conducting psychiatric 
and orthopedic examinations.  The 
examinations, requested below, should 
then be scheduled at those named 
facilities.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected psychophysiologic 
gastrointestinal reaction manifested by 
anxiety and conversion reactions.  The 
claims file, a copy of this remand, and 
copies of the previous and amended 
criteria for rating psychiatric 
disabilities should be made available to 
and reviewed by the examiner prior and 
pursuant to the conduction and completion 
of the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  

Such tests as the examining physician 
deems necessary should be performed.  The 
examiner must be requested to provide a 
numerical score on the Global Assessment 
of Functioning Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the 
veteran's impairment from his service-
connected psychiatric disability.  The 
examiner must express an opinion as to 
whether the service-connected psychiatric 
disability has rendered the veteran 
unable to engage in all kinds of 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a competent rationale.  
The examination report should be typed.

6.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist to 
determine the nature and severity of his 
service-connected low back disability.  

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The report should be typed.  

Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected area.  All findings should 
be reported.  

The orthopedic examiner should also be 
asked to determine whether the lumbar 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The orthopedic examiner should be asked 
to express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  

7.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directive of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased rating for a psychiatric 
disability and a lumbar spine disability 
record, to include a review of the 
evidence added to the record since the 
April 2003 supplemental statement of the 
case.  The lumbar spine disability should 
be adjudicated in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until the VBA AMC notifies him; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA scheduled examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).  

Moreover, the governing regulation provides that failure 
without good cause shown to report for any examination in 
connection with a claim for increased evaluation will result 
in the denial of the.  Id.; Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


